Citation Nr: 1549902	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a lipoma of the right shoulder and neck.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1997 to October 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Lincoln, Nebraska Department of Veteran Affairs (VA) Regional Office (RO).  In January 2015, the case was remanded for further development (by a Veteran's Law Judge other than the undersigned).  It is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record found that the medical evidence is insufficient to properly decide the matter, and that further development of medical evidence is necessary.  The March 2015 VA examiner's finding that there is no evidence of a lipoma in service does not address the Veteran's assertion that he first noticed a lipoma on his neck during service, in 1999.  He is competent to testify as to symptoms observable by a layperson such as a growth on his neck; notably, his reports of onset in service are consistent with the medical history he provided to private providers in January 2012.  Moreover, the VA examiner's opinion did not respond to the Board's remand directive, which sought an opinion as to whether an August 1999 STR diagnosis of inflamed follicles behind the Veteran's ears (for complaints of painful swelling behind the ears) could in fact have been a lipoma or early manifestation of a lipoma.  The examiner simply noted that there is no evidence of a lipoma or cause for a lipoma, without any explanation beyond that STRs note only the inflamed follicles and a tick bite on the left forearm in September 1999.  Furthermore, a review of VA treatment records found that the Veteran told VA providers that he suspects his lipoma may be related to environmental exposures during service; there is no medical opinion in the record which addresses such theory of entitlement.  In light of the above, the Board finds that the March 2015 VA examination report is inadequate, and that another examination to secure an adequate opinion is necessary.

Finally, the Board notes that pertinent postservice treatment records may be outstanding.  The Veteran has alleged that he first noticed a lipoma on his neck in service, and that it has been growing gradually ever since.  Although there are records noting treatment for growths and cysts on other parts of his body (i.e., chest and back), the earliest such are dated in 2007.  Any records of earlier postservice evaluations or treatment may contain pertinent information, and must be sought.  Furthermore, the Veteran appears to have sought both private and VA treatment for his lipoma.  The most recent records of his private treatment for a lipoma are from his January 2012 excision, and the most recent VA treatment records are dated in April 2015.  Any updated records of private or VA treatment the Veteran has received for a right shoulder/neck lipoma must also be secured.  Notably, VA treatment records are constructively of record.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of complete clinical records of all evaluations or treatment the Veteran has received for a right shoulder and neck lipoma that are not already in the record.  He must provide identifying information and the authorizations needed for VA to secure the records of such private evaluations or treatment, specifically including all such private records dated prior to 2007 and since January 2012 , and any VA records dated prior to 2007 and since April 2015.

2. The AOJ should then arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his right shoulder and neck lipoma.  The entire record must be reviewed in conjunction with the examination.  The examiner should ask the Veteran to identify the environmental exposure in service to which he attributes the lipoma.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Was the Veteran's August 1999 complaint of painful swelling behind the ears, diagnosed as inflamed follicle, in fact an early manifestation of his lipoma?   Please describe the features that distinguish a lipoma from an inflamed follicle.

b. If not, please opine further whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's right shoulder and neck lipoma is otherwise related to his military service.  The rationale must address the Veteran's allegations (i) that he first noticed the lipoma on his neck and shoulder during service in 1999, and (ii) that the lipoma is related to environmental exposures in service.  Also if not, please identify the etiology considered more likely.

All opinions must include rationale.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

